FILED
                            NOT FOR PUBLICATION                               JUN 07 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50283

               Plaintiff - Appellee,              D.C. No. 2:09-cr-01189-R

    v.
                                                  MEMORANDUM *
LEON BROWN, a.k.a. B-Rock,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                                                        **
                              Submitted May 24, 2011

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

      Leon Brown appeals from the 36-month sentence imposed following his

guilty-plea conviction of distribution of, and possession with intent to distribute,

cocaine base in the form of crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(C). We have jurisdiction under 28 U.S.C. §1291. We affirm in part

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and vacate in part, and we remand.

      Brown contends the district court abused its discretion by imposing special

conditions of supervised release relating to gang associations. The government

agrees that our case law requires vacatur of the condition prohibiting Brown from

associating with persons associated with the Athens Park Bloods gang. See United

States v. Johnson, 626 F.3d 1085, 1091 (9th Cir. 2010).

      We otherwise affirm. The terms and conditions of Brown’s supervised

release relating to associating with known members of the Athens Park Bloods

gang, knowingly wearing, displaying, using or possessing clothing and other items

affiliated with the gang, and being present in locations the gang is known to

assemble, are not vague or overbroad, do not deprive him of more liberty than

necessary, and are reasonably related to the goals of 18 U.S.C. § 3553(a). See

United States v. Ross, 476 F.3d 719, 721-22 (9th Cir. 2007); see also United States

v. Soltero, 510 F.3d 858, 865-67 (9th Cir. 2007) (per curiam).

      AFFIRMED in part; VACATED in part; and REMANDED.




                                          2                                     10-50283